Thompson, J.,
dissents and votes to affirm the judgment, with the following memorandum, with which Hart, J., concurs. The majority holds that the deposition testimony of Mr. Boschock, LILCO’s field supervisor, created questions of fact as to whether LILCO assumed a duty to repair defects of and maintain a wire owned by New York Telephone. I disagree.
Mr. Boschock did not state that his employment duties obligated him to drive through the area where the accident took place and repair defective wires irrespective of who owned them. Rather, Mr. Boschock’s testimony indicated that (1) during the course of his employment, he drove through the area where the accident occurred, (2) if he saw a wire dangling from a pole he would direct his work crew to fix it, and (3) it was his duty to maintain the poles in the "proper manner and safety”. The fact that Boschock testified that he would direct his work crew to repair a dangling wire if he noticed it does not mean it was his duty to repair dangling wires owned by third parties. Since, in my view, Boschock’s testimony did not amount to a statement that LILCO obligated itself to repair the type of condition which caused the plaintiff’s injury, I would affirm the judgment appealed from.